EXHIBIT 10.5

 

LEASE AGREEMENT

 

THIS AGREEMENT is made effective the 12th day of January, 2008, between RAMBO
PHARMACY, INC., an Illinois corporation (the “Landlord”), and APOTHECARYRX, LLC,
an Oklahoma limited liability company (the “Tenant”).

 

W I T N E S S E T H :

 

1.           Leased Premises.  The Landlord hereby leases to the Tenant, and
Tenant hereby leases from Landlord, the real property, the buildings and
improvements now located thereon, all structures, fixtures, and heating and
cooling systems, now or hereafter located on or in such real property and
improvements and the appurtenances thereto commonly known as 144 East Leafland,
Decatur, Illinois 62521 and legally described as follows (the “Leased
Premises”):

 

The South 36 feet of Lot Three (3), all of Lot Four (4) and the West 112.5 feet
of Lot Five (5), except that part of Lots Three (3) and Four (4) dedicated for
public right of way, all in Block One (1) of North Addition to the Town, now
City of Decatur, as per plat of said Addition recorded in Book 2 at page 125 of
the Records in the Recorder’s Office of Macon County, Illinois, except the
Northern most 54 feet thereof.

 

2.           Term.  The term (the “Lease Term”) of this Agreement will be ten
(10) years, commencing on January 12, 2008, and ending on January 11, 2018.

 

3.           Rent.  The Tenant agrees to pay to the Landlord as rent (the
“Rent”) for the Leased Premises monthly installments of Three Thousand Five
Hundred Dollars ($3,500.00), payable without offset or deduction in advance on
the first (1st) business day of each month during the Lease Term.  If the
commencement date or the expiration date of the Lease Term is a date other than
the first day of the month, the rent for the month in which such date occurs
will be prorated based on the actual number of days in such month.

 

4.           Insurance.  The Tenant will, at all times during the Lease Term,
and at the cost and expense of the Tenant, carry and maintain fire and extended
coverage insurance and public liability, bodily injury and property damage
comprehensive insurance (collectively, “Tenant’s Insurance”), all in form and
amounts and with such insurance companies as may be reasonably acceptable to the
Landlord.  Tenant’s Insurance will name the Landlord as an additional insured. 
Originals or copies of original policies (together with copies of the
endorsements naming the Landlord) and evidence of the payment of all premiums of
such policies will be delivered to the Landlord upon the execution of this Lease
by the Tenant and on each anniversary thereof.  Tenant’s Insurance will provide
that it may not be terminated or amended except after thirty (30) days’ prior
written notice to the Landlord.

 

5.           Taxes.  Tenant will pay all real estate taxes relating to the
Leased Premises and for all taxes, assessments, and other governmental charges
which relate to the business operated in the Leased Premises, including sales
taxes and personal property taxes.

 

6.           Utilities.  The Tenant will pay for all utilities which it uses on
the Leased Premises.

 

7.           Maintenance.  The Tenant agrees to perform the customary routine
maintenance and service to the Tenant’s improvements and the interior surfaces
of the walls, floors and ceilings as well as routine maintenance and repairs of
the plumbing fixtures and heating and air conditioning systems, exterior signs
for the business and those portions of the parking area requiring the
application of white rock and the cutting or removal of weeds.  The Tenant will
also be responsible for any snow removal on the walkways or the parking area as
well as any striping for parking spaces used by customers.  The Landlord will be
responsible for the replacement of and major repairs to the heating and

 

1

--------------------------------------------------------------------------------


 

air conditioning systems if needed.  Notwithstanding the foregoing, the Tenant
will be responsible for repairing any part of the Leased Premises damaged by the
intentional or negligent actions of the Tenant or the Tenant’s invitees or
guests.  The Tenant will not commit or allow any waste to be committed on the
Leased Premises by the Tenant or the Tenant’s invitees or guests.

 

8.           Use and Inspection.  The Tenant agrees to use and occupy the Leased
Premises in compliance with all applicable laws, ordinances and regulations. 
The Tenant hereby grants to the Landlord the right to enter and inspect the
Leased Premises at reasonable times during normal business hours with prior
reasonable notice, provided that, for purposes of complying with pharmacy access
laws, the Landlord agrees that the Landlord or its agents will only access the
Leased Premises when accompanied by a pharmacist employed by Tenant.

 

9.           Quiet Enjoyment.  The Landlord warrants that the Landlord is the
owner of title to the Leased Premises (subject to encumbrances, easements,
restrictions and mineral interests previously reserved or conveyed of record)
and has full right and authority to execute this Agreement.  The Landlord
covenants that the Landlord will warrant and forever defend the rights of the
Tenant to exclusive possession and quiet enjoyment of the Leased Premises
against all persons claiming under the Landlord so long as the Tenant pays the
rent herein reserved and performs the other obligations of the Tenant under this
Agreement.

 

10.         Alterations.  The Tenant may make any alterations to the Leased
Premises of a minor, temporary, decorative nature at the Tenant’s expense. 
Tenant will make no other alterations or additions to the Leased Premises
without the Landlord’s prior written consent, which consent will not be
unreasonably withheld or delayed.  The Tenant will pay all costs of any approved
remodeling of or changes to the Leased Premises which the Tenant desires to
make.  Except as otherwise provided herein, any permanent alteration to the
Leased Premises will become a part of the Leased Premises and will remain part
of the Leased Premises after the termination of this Lease Agreement.

 

11.         Tenant Fixtures.  On termination of this Lease Agreement, the Tenant
will be entitled to keep and remove from the Leased Premises all of the Tenant’s
equipment and trade fixtures.

 

12.         Casualty Loss.  The Landlord and the Tenant agree that if, at any
time during the Lease Term, the improvements to the Leased Premises are totally
destroyed by fire or other casualty, or are partially destroyed so as to render
the improvements unfit for occupancy or operation of the Tenant’s business and
so as to render the improvements so badly damaged that the same cannot be
repaired or restored within sixty (60) days after the occurrence of such damage,
then the Tenant will have the option to terminate this Lease Agreement by giving
written notice to the Landlord within thirty (30) days after the happening of
such damage.  In the event the Tenant does not exercise the right to cancel this
Lease Agreement, the Landlord will repair and restore the improvements with due
diligence, and the rent will be abated until such time as the Landlord has
completed repair thereof.

 

13.         Eminent Domain.  In the event the Leased Premises or any part
thereof is taken by any public or tribal authority under the power of eminent
domain, other similar power, or by purchase in lieu thereof, then the terms of
this Lease Agreement will cease on the part so taken from the day title is
transferred to the public or tribal authority and the Rent will be paid up to
that date.  From the day title is so taken, the monthly rental will be reduced
in proportion to the value of the Leased Premises taken, provided, however, that
if forty percent (40%) or more of the Leased Premises is taken under the power
of eminent domain, or by purchase in lieu thereof, the Tenant will have the
option to terminate this Lease Agreement on the date title is transferred to the
public or tribal authority and the parties will be released from any further
obligations hereunder.

 

14.         Subordination to Mortgage.  From time to time during the Lease Term,
the Landlord may execute one or more mortgages covering the Leased Premises.  On
the request of the Landlord from time to time, the Tenant agrees to consent to
the subordination of this Lease Agreement to the lien of any such mortgage and
to execute any certificate or other instrument of such purpose that the holder
of such mortgage or mortgages might reasonably request.  The Tenant’s obligation
to consent to such subordination is conditioned on the holder of the mortgage
agreeing not to disturb the Tenant’s peaceable possession of the Leased Premises
for the Lease Term and any

 

2

--------------------------------------------------------------------------------


 

renewals thereof and that such possession will continue unabated in the event
that such holder succeeds to the interests of the Landlord as if such holder
were the Landlord.

 

15.         Surrender.  At the termination of this Lease Agreement, however such
termination might be brought about, the Tenant agrees to quit and surrender the
Leased Premises in as good condition as when occupancy began hereunder, ordinary
wear and tear and casualty loss excepted.

 

16.         Holding Over.  If the Tenant continues to occupy the Leased Premises
after the expiration or other termination of the Lease Term, such holding over
will, unless otherwise agreed by the Landlord in writing, constitute a tenancy
at will at a daily rental equal to one-thirtieth of the Rent payable during the
last month prior to the termination of the Lease Term and such holding over will
be subject to all of the other provisions of this Lease Agreement.

 

17.         Tenant Default; Landlord Remedies.  If the Tenant fails to perform
any of the Tenant’s acts, obligations and agreements hereunder, the Landlord
will have the option to declare the same to be a default hereunder by written
notice, to the Tenant specifying the nature of such default.  In the event the
Tenant cures such default within ten (10) days after receipt of such notice, the
Landlord and the Tenant will be restored to their respective rights and
obligations under this Lease Agreement as if no event of default had occurred. 
On the failure of the Tenant to cure a default within the time provided, the
Landlord may elect to waive the default or terminate this Lease Agreement on
written notice to the Tenant, in which event the Tenant will immediately
surrender the Leased Premises to the Landlord.  In addition to termination of
this Lease, the Landlord may, at its option, elect to: (a) enforce the terms and
conditions of this Lease; or (b) terminate the Tenant’s right of possession
without terminating this Lease, in which event it shall have the right to
re-enter the Leased Premises, with or without process or law, expel the Tenant
or any other occupant, and repossess the Leased Premises for purposes of
rerenting the Leased Premises.  In the event the Landlord terminates the
Tenant’s right to possession without terminating this Lease, the Tenant shall
remain liable for all rent due under the Lease, less any rent received by the
Landlord from such re-renting after payment of all costs of re-renting.  Nothing
contained in this paragraph shall eliminate the Landlord’s legal duty to
mitigate damages in the event of the Tenant’s default.

 

Any and all remedies provided to the Landlord are cumulative and not exclusive,
and the Landlord shall be entitled to pursue either the rights enumerated in
this Lease or remedies authorized by law, or both.  Any defaulting party shall
be liable for any costs or expenses, including reasonable attorney’s fees,
incurred by the other party in enforcing any terms of this Lease, or in pursuing
any legal action for the enforcement of the prevailing party’s rights.

 

18.         Landlord Default; Tenant Remedies.  If the Landlord fails to perform
any of the Landlord’s acts, obligations and agreements under this Lease
Agreement or any other agreements between the Landlord and the Tenant, the
Tenant will give the Landlord written notice of the default and the Landlord
will have ten (10) days after receipt of such notice to cure such default.  If
such default will in the Tenant’s opinion materially interfere with the Tenant’s
operations at the Leased Premises, the Tenant is authorized, at its option, to
take such actions as the Tenant deems appropriate to avoid interference with the
Tenant’s operations and pay the costs associated therewith.  Tenant may setoff
any such amounts against the Tenant’s obligations under this Agreement.  If the
Landlord has not cured the default within ten (10) days after receipt of the
notice, whether the Tenant has taken remedial action or not, the Tenant will be
entitled to terminate this Lease Agreement and to exercise all further and
additional remedies as might now or hereafter be accorded to the Tenant at law
or in equity.

 

19.         Assignment.  Tenant may assign this Lease Agreement without the
consent of the Landlord to any person or entity in which the Tenant holds an
interest or which holds an interest in the Tenant or to any person or entity
that purchases the pharmacy business being operated on the Leased Premises,
provided such assignee expressly assumes and agrees to perform the Tenant’s
obligations under this Lease.  Other than the foregoing, the Tenant may not
assign this Lease Agreement without the consent of the Landlord, which consent
will not be unreasonably withheld.

 

3

--------------------------------------------------------------------------------


 

20.         Notice.  Unless otherwise required, any notice, payment, demand or
communication required or permitted to be given by any provision of this Lease
Agreement will be in writing and will be deemed to have been given when
delivered personally to the party designated to receive such notice, or on the
date following the day sent by overnight courier, or on the third (3rd) business
day after the same is sent by certified mail, postage and charges prepaid,
directed to the following addresses or to such other or additional addresses as
any party might designated by written notice to the other party:

 

To the Landlord: Rambo Pharmacy, Inc.

 

Attn: Norman Greenberg

 

140 East Court Manor Place

 

Decatur, Illinois 62522

 

 

With a copy to:

Thomas M.  Shade, Esquire

 

132 South Water Street, Suite 515

 

Decatur, Illinois 62523

 

Fax: (217) 428-9742

 

 

To the Tenant:

Apothecary Rx, LLC

 

Attn: Mr.  Lewis P.  Zeidner, President

 

5500 Wayzata Boulevard, Suite 210

 

Golden Valley, Minnesota 55416

 

Fax: (763) 647-1137

 

 

With a copy to:

Michael Meleen, Esquire

 

Commercial Law Group, P.C.

 

700 Oklahoma Tower

 

210 Park Avenue

 

Oklahoma City, Oklahoma 73102

 

Fax: (405) 232-5553

 

21.         Miscellaneous.  Time is of the essence of each provision of this
Agreement.  This document constitutes the entire agreement between the Buyer and
the Seller relating to the Leased Premises and there are no agreements,
understandings, warranties or representations between the Landlord and the
Tenant except as set forth herein.  Landlord and Tenant agree that, at the
request of either party, both Landlord and Tenant will execute a Memorandum of
Lease satisfactory to the registrar of deeds for Macon County, Illinois for
filing in the land records of such county.  Neither this Agreement nor any of
the provisions hereof can be changed, waived, discharged or terminated, except
by an instrument in writing (specifically excluding electronic mail) signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.  This Agreement may be executed in counterparts, each of
which will be deemed an original document, but all of which will constitute a
single document.  This document will not be binding on or constitute evidence of
a contract between the parties until such time as a counterpart of this document
has been executed by each party and a copy thereof delivered to the other party
to this Agreement.  The parties agree that any counterpart may be executed by
facsimile signature and such facsimile signature will be deemed an original. 
When executed by the parties in accordance with the foregoing, this Agreement
inures to the benefit of and is binding on the parties and their respective
heirs, successors and assigns.

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LEASE AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Lease Agreement on the date
first above written.

 

 

RAMBO PHARMACY, INC., an

 

Illinois corporation

 

By

/S/NORMAN GREENBERG

 

 

(the “Landlord”)

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LEASE AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Lease Agreement on the date
first above written.

 

 

APOTHECARYRX, LLC, an

 

Oklahoma limited liability company

 

By

/S/LEWIS P.  ZEIDNER

 

 

Lewis P.  Zeidner, President

 

 

(the “Tenant”)

 

6

--------------------------------------------------------------------------------